Citation Nr: 1810011	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  04-16 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability, to include arthritis.

3.  Entitlement to service connection for left hand arthritis.

4. Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to January 1971 and from January 1991 to April 1991.  The matters of service connection for a low back disability, left knee disability, and left hand arthritis are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (CAVC).  They were originally before the Board on appeal from an October 2008 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  An October 2010 Board decision, in pertinent part, denied service connection for low back, left knee, and left hand disabilities.  The Veteran appealed that decision to CAVC.  In October 2011, the CAVC issued an order that vacated the October 2010 Board denials of service connection for low back, left knee, and left hand disabilities, and remanded the matters on appeal for readjudication consistent with instructions outlined in an October 2011 Joint Motion for Partial Remand (JMPR) by the parties.  In June 2012 and May 2017, the Board remanded the claims for additional development.  [The May 2017 Board decision granted an earlier effective for the grant of service connection for right knee arthritis and denied an increased rating for the right knee disability.  Those matters are no longer before the Board.]  The matter of the rating for coronary artery disease is before the Board on appeal from an August 2017 rating decision by the Cleveland RO.  

In a November 2017 appellate brief, the Veteran's representative argued the Veteran sustained a muscle injury from a gunshot wound in Vietnam, raising a claim of service connection for such disability, and that an increased rating is warranted for a service-connected right knee disability based on limitation of extension.  The matters of service connection for a left hand muscle injury (as opposed to just the left hand scar and the claimed left hand arthritis now on appeal) and seeking an increased rating for a right knee disability have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction in those matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

The matters of service connection for left knee and low back disabilities and regarding the rating for coronary artery disease are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran's left hand arthritis was not manifested in service or within a year following his discharge from active duty, and the preponderance of the evidence is against a finding that any such disability is etiologically related to his service or caused or aggravated by a service-connected left third metacarpal scar.


CONCLUSION OF LAW

Service connection for left hand arthritis is not warranted.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. VA's duty to notify was satisfied by correspondence in June 2008.  

The May 2017 Board remand directed the AOJ to obtain a medical advisory opinion by an orthopedist regarding the etiology of the left hand arthritis and for the VA examiner to opine whether such disability was directly related to a gunshot wound the Veteran sustained in service or was caused or aggravated by his service-connected left third metacarpal scar.  In the November 2017 appellate brief, the Veteran's representative argued a July 2017 back examination was inadequate because it was not by an orthopedist.  The Board notes that the VA examiner who provided an etiology opinion in July 2017 is an internist.  However, the allegation that the opinion is inadequate does not identify a specific deficiency or omission in the opinion.  The Board notes that provider is a medical professional (qualified to offer medical opinions), interviewed the Veteran, reviewed the medical record, and included rationale for the opinion offered.  Accordingly, the Board finds that the examination report is in fact adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not raised any other issues regarding VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

On January 1971 service separation physical examination, the Veteran's upper extremities and musculoskeletal system were normal on clinical evaluation.

The Veteran's service personnel records show he received a Purple Heart Medal for wounds sustained in action and a Bronze Star Medal with two Oak Leaf Clusters for meritorious achievement in the Republic of Vietnam.

In a July 1978 report of medical history, the Veteran endorsed having left hand pain.  

On August 1978 VA examination (in conjunction with claims of service connection for a psychiatric disability and for increased ratings for left third metacarpal and lower back scars) a left hand scar was diagnosed; it was noted that the Veteran did not have any orthopedic complaints.

In an August 1978 statement, the Veteran's spouse reported he complained of aches in the area of his left scar that to injuries sustained in Vietnam.  

In a November 1978 statement, the Veteran reported he experienced left hand pain and that on separation he was told to monitor his left hand for arthritis.  

On June 1979 VA examination, the Veteran continued to complain of left hand pain.  An X-ray of the left hand was normal.  

In a May 2003 statement, the Veteran reported the physician who treated the left hand gunshot wound in service told him arthritis would develop as he aged.

On May 2003 VA examination, minimal residual wound of the left hand was diagnosed. The Veteran reported his left hand began aching about 7 months prior to the examination.  On examination, there did not appear to be underlying tissue loss; a minimal scar was visible.  He had a strong grip and had finger-to-thumb dexterity.  There was no decrease in left hand sensation.  An X-ray suggested early degenerative arthritic changes of some of the interphalangeal joints of the left hand; there were no destructive bone changes.

A March 2004 X-ray of the left hand revealed early minimal degenerative arthritic changes.  The X-ray report noted the Veteran complained of pain in the area of the left distal second metatarsal and that there was a history of a combat injury in the area.  

In a January 2005 letter, the Veteran's private treating physician, Dr. Seifert, opined that the Veteran's degenerative arthritis in his left hand was related to the injury he sustained in service.  He explained that over the years since the injury, the Veteran had an increasing amount of pain and limited mobility, which caused the disability.

On April 2006 VA examination, a left hand scar was diagnosed.  The examiner opined it was less likely than not that the service-connected left scar is the source of any physical impairment.  She explained that the Veteran had minimal arthritis in the left hand, consistent with the minimal arthritis found in the non-injured right hand.  An April 2006 VA X-ray of the left hand revealed minimal arthritis and no destructive bone changes.  An X-ray of the right hand also showed minimal arthritis.

In an October 2006 letter, Dr. Seifert opined "there is no question" that the Veteran's arthritis was due to his in-service injury.  

July 2007 to July 2008 and January 2009 to August 2009 VA treatment records show that the Veteran was consistently assessed as having "left hand pain/history of war related injury."  

On September 2008 VA examination, left hand arthritis was diagnosed.  The examiner noted that the Veteran had a superficial wound on his left hand that dated back to the 1970s.  X-rays showed he had arthritis in both hands.  The Veteran reported that the aches, soreness, and tenderness in his hands developed over time, and complained that he now had difficulty gripping and grasping items due to pain in his hands.  The examiner opined that because the Veteran had arthritis in both hands, the arthritis in his left hand was "not likely related to the superficial wound but rather a natural occurring phenomenon."  

At the October 2009 Travel Board hearing, the Veteran and his prior representative argued that his left hand arthritis was related to his service-connected left, third metacarpal scar.

In November 2009, the Veteran sought a medical opinion from his VA treating physician regarding his left hand wound.  He reported that the pain in his left hand worsened every year, noted that his left hand had been wounded in Vietnam, and identified the site of pain as the dorsum of his hand overlying his distal second metacarpal.  After a physical examination, the physician stated that he "informed [the Veteran] that I do not perform disability evaluations but that it certainly seems reasonable that if he is having pain at the site of a bullet wound that the pain is due to the bullet wound." 

On November 2015 VA examination, left hand arthritis was diagnosed.  The examiner opined the left hand arthritis is not related to the Veteran's scar, but to natural age progression.  The examiner explained that X-rays showed arthritis over the entire hand, not just over the injured area.  In a June 2016 addendum, the examiner opined it is less likely as not that the arthritis is related to the service injury, but rather natural age progression.  

On July 2017 VA hand examination, degenerative arthritis of the left hand was diagnosed.  The examiner opined it is less likely than not that the left hand arthritis resulted from or was aggravated by the bullet injury.  The examiner explained that the arthritis of the hands is diffuse and bilateral and there is no additional rheumatologic finding in the area where the injury took place.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury.  To substantiate a claim of secondary service connection there must be evidence of: (1) A current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current claimed disability was either (a) caused or (b) aggravated by the already service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Analysis

It is not in dispute that the Veteran now has left hand arthritis.  VA treatment records and VA examination reports show diagnoses of left hand arthritis.  What he still must show to establish service connection for the left hand arthritis is that such disability is etiologically related to his service or is secondary to the service-connected left third metacarpal scar.   

There is no evidence that left hand arthritis was manifested in service or in the first postservice year.  While the record establishes that the Veteran sustained a bullet wound in service during combat in Vietnam, a July 1979 X-ray of the left hand was normal, and a May 2003 VA X-ray suggested early degenerative arthritic changes (emphasis added).  Consequently, service connection on the basis the arthritis became manifest in service and persisted or on a presumptive basis (for arthritis as chronic disease under 38 U.S.C. § 1112) is not warranted.

Furthermore, there is no medical evidence that suggests that left hand arthritis may be otherwise etiologically related to the Veteran's active duty service or to a service-connected left third metacarpal scar.  

The record includes both medical evidence that tends to support the Veteran's claim and medical evidence that is against his claim.  The credibility and weight to be attached to medical opinions is within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Private and VA treatment providers have opined the left hand arthritis was related to the bullet wound the Veteran sustained in service and/or the service-connected left third metacarpal scar.  In January 2005 and October 2006 letters, the Veteran's private treating physician, Dr. Seifert, opined the left hand arthritis was related to the bullet wound.  In the October 2006 letter, Dr. Seifert opined "there is no question" that the Veteran's arthritis is due to his injury in service.  In the January 2005 letter, he explained that over the years since the injury, the Veteran had an increasing amount of pain and limited mobility, which caused the disability.  VA treatment records show that the Veteran was consistently assessed as having "left hand pain/history of war related injury," suggesting a relationship between the left hand pain and service.  In addition, in November 2009 a VA treatment provider opined that it seemed reasonable that pain at the site of the bullet wound was due to the wound.  However, these opinions are conclusory and not accompanied by adequate rationale.  Significantly, they do not address that the Veteran has (similar-in-degree) widespread arthritis in the left hand and also in the right hand.  The VA treatment records and the VA treatment provider's opinion only relate the left hand pain (which is a symptom that could be attributed to the service-connected scar) to the bullet wound and do not specifically address the claimed arthritis.  Accordingly, it appears such opinions were based on a less than complete disability picture, and they cannot be accorded any substantial probative value.

The November 2015 and July 2017 VA examiners, on the other hand, expressed familiarity with the entire record, and opined, with clear explanation of rationale) that the left hand arthritis is not related to the bullet wound the Veteran sustained in service and/or the service-connected left third metacarpal scar.  The November 2015 examiner opined the left hand arthritis was not related to the service-connected scar or (in an June 2016 addendum) to the actual injury sustained in service, but rather was attributable natural age progression.  The examiner explained that X-rays showed arthritis over the entire hand, but not just in the area of the bullet wound.  The November 2017 examiner opined it was less likely than not that the left hand arthritis resulted from or was aggravated by the bullet wound.  The examiner explained that the arthritis was diffuse and in both hands and that there was not additional rheumatologic finding in the area of the injury (i.e., the arthritis pathology near the site of the bullet wound was equal to that found elsewhere in both hands).  As these opinions reflect familiarity with the record, and include rationale with citation to supporting factual data and scientific studies, the Board finds that they are highly probative evidence in the matter.  Comparing the private provider's and VA treatment providers' opinions with those by the November 2015 and July 2017 VA examiners, the Board finds the VA examiners' opinion merit substantially more probative value than those the opinions by the private physician and those by VA treatment providers (cited in support of the Veteran's claim).  

The Board has considered the Veteran's general assertions that his left hand arthritis is related to service or is secondary to his service-connected scar.  Without evidence of onset in service and continuity of symptoms thereafter, because he is a layperson, he is not competent to opine regarding the etiology of his left hand disability; that is a medical question, which requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Accordingly, the Board concludes the preponderance of the evidence is against the claim of service connection for left hand arthritis, to include as secondary to the service-connected left third metacarpal scar and that the appeal in this matter must be denied.


ORDER

Service connection for left hand arthritis is denied.


REMAND

The Board finds that further development of the record remains necessary for proper adjudication of the matters of service connection for low back and left knee disabilities and regarding the rating for CAD.  

The May 2017 Board remand ordered the AOJ to arrange for the AOJ to obtain medical advisory opinions regarding the etiology of the Veteran's claimed low back and left knee disabilities.  The provider was to specifically discuss a number of factors, including the Veteran's reports of strenuous activities in service, including carrying rucksacks, equipment, and a machinegun, in both opinions.  The opinion regarding the etiology of the low back disability was to specifically address the abnormal findings made on a 1979 VA examination.  However, in her July 2017 back opinion, the examiner did not discuss the reports of the Veteran's strenuous activities in service, as directed.  The examiner referred to a July 1979 X-ray, but did not address the slight limitation of lumbar motion and lumbar pain on back percussion found on the July 1979 back examination.  The opinion regarding the etiology of the left knee disability was to address a June 2010 advisory medical opinion from the Veterans Health Administration received in July 2010.  In her July 2017 left knee opinion, she did not discuss reports of strenuous activities in service as directed and noted she was unable to locate the VHA opinion in the record.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directives.  In addition, the examiner incorrectly stated that there was no record of knee complaints until 2001.  Private treatment records show the Veteran was receiving ongoing treatment for bilateral knee disability as early as in March 1998.  A November 1998 private treatment record notes he complained of left knee pain, swelling, and effusion.  It was noted that he had a known history of degenerative arthritis in the left knee.  Another opinion that considers an accurate factual background is necessary.

In addition, in the November 2017 written argument, the Veteran's representative contended that his low back and left knee disabilities are secondary to his service-connected right knee disability.  He asserted an altered gait caused by the right knee disability caused or aggravated the left knee and low back disabilities.  In a June 2015 opinion, a VA examiner opined the left knee disability was not due to or the result of the service-connected right knee disability, but did not address whether the right knee disability aggravated the left knee disability.  In a November 2015 opinion, a VA examiner opined that "any aggravation beyond normal by right knee condition is speculative" but did explain the rationale for that opinion.  Accordingly, opinions regarding whether the low back and left knee disabilities are secondary to the service-connected right knee disability must also be obtained on remand.

In an August 2017 notice of disagreement and in an October 2017 substantive appeal, the Veteran asserted his CAD had increased in severity.  He reported he had difficulty climbing stairs, chest pain, and was taking increased dosage medication due to the CAD.  In light of the allegation of worsening of the disability since he was last examined by VA to assess the CAD, another examination to assess the disability is necessary.  
The case is REMANDED for the following:

1. The AOJ should secure for the record complete (updated to the present) clinical records of all VA evaluations and treatment the Veteran has received for CAD, low back disability, and left knee disability.  If any such records are unavailable, the reason must be explained for the record, and the Veteran should be so advised.

2. The AOJ should then forward the Veteran's record to an orthopedist (if possible, one who has not previously examined the Veteran or offered an opinion in these matters) for review and an addendum opinion regarding the etiology of the Veteran's low back and left knee disabilities.  Upon review of the record (to include this remand), the consulting physician should provide opinions that respond to the following: 

(a) Please identify (by diagnosis) each low back disability shown.

(b) Please identify the likely etiology for each low back disability entity diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active service or was either caused or aggravated by the Veteran's service-connected right knee disability? 

The examiner must provide rationale for all opinions, to specifically include comment on the opinions/textual evidence already in the record, including the Veteran's report of a 1970 injury when he was thrown from a Jeep that hit a mine, the back injury in the 1990s (when right-sided back strain was diagnosed), the slight limitation of lumbar motion and lumbar pain on back percussion found on the July 1979 back examination, and the Veteran's reports of strenuous activities in service, including carrying rucksacks, equipment, and a machinegun.

(c) Please identify (by diagnosis) each left knee disability shown.

(d) Please identify the likely etiology for each left knee disability entity diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active service or was either caused or aggravated by the Veteran's service-connected right knee disability? 

The examiner must include rationale with all opinions, to specifically include comment on the opinions/textual evidence already in the record, including the Veteran's reported 1970 injury when he was thrown from a Jeep that hit a mine, the Veteran's reports of strenuous activities in service, including carrying rucksacks, equipment, and a machinegun, and the June 2010 (received in July 2010) VHA opinion, in which the examiner noted he was unable to find that the record showed the Veteran had systemic arthritis in the knees as noted by the September 2008 VA examiner.

If an opinions sought cannot be provided without further examination of the Veteran, an examination should be arranged. 

3. The AOJ should also then arrange for a heart diseases examination of the Veteran to assess the current severity of his service-connected CAD.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Please describe all symptoms and manifestations of the Veteran's CAD (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.  [The examiner must be provided the criteria for rating diseases of the heart, and the findings noted should include the information needed to rate the disability under the criteria for rating disabilities of the heart.]  All appropriate testing, to include METs testing, electrocardiogram, echocardiogram, or X-rays, should be performed (or, if such testing is medically contraindicated, it should be so noted, with explanation, and the examiner should provide a METs estimate, with explanation).  It should be specifically noted whether it's possible to accurately estimate the percent of METs limitation attributable to the CAD if such limitation is due to multiple medical conditions.  

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and the August 2017 VA examination report, as appropriate.

4. The AOJ should then review the entire record and readjudicate the claims of service connection for a low back disability and a left knee disability, and seeking a rating in excess of 10 percent for CAD.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


